DETAILED ACTION
1.         Claims 1-10, as filed by Preliminary Amendment on 03/18/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 03/182020 has been considered by the examiner. An initialed copy is attached.

Suggested Claim Amendment
4.        In claim 10, it is suggested that Applicant delete the phrase “in which the nanocarbon ink according to claim 1 is used” in lines 1-2, then amend line 3 to read “adhering the nanocarbon ink according to claim 1 to a channel layer…”.


Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.         Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toguchi et al. (US 2011/0215315 A1; hereinafter “Toguchi”).
	As to independent claim 1, Toguchi teaches a nanocarbon ink (see para. 0064: ink-jet method for forming a carbon nanotube (CNT) dispersion film) comprising: nanocarbons (see para. 0053-0054), a solvent (see para. 0063), and a polyoxyethylene alkyl ether represented by the following expression: CnH2n(OCH2CH2)mOH where n=12 to 18 and m=20 to 100 (see para. 0036-0039, 0061-0062; formula reproduced here, e.g. polyoxyethylene (100) stearylether).

    PNG
    media_image1.png
    286
    371
    media_image1.png
    Greyscale

As to claims 6-7, Toguchi teaches the nanocarbon ink according to claim 1, wherein the solvent is water (see para. 0063); claim 1, wherein the nanocarbons are single-walled carbon nanotubes (see para. 0054: SWNTs).
As to claim 10, Toguchi teaches a method for manufacturing a semiconductor device comprising: adhering the nanocarbon ink according to claim 1 to a channel layer forming region between a source electrode and a drain electrode to form a channel layer (see para. 0045-0051, 0064). 
Toguchi teaches all of the limitations of claims 1, 6-7 and 10. Therefore, Toguchi anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toguchi (US 2011/0215315 A1).
	As to claims 2-3, Toguchi teaches the nanocarbon ink according to claim 1 as described above in the anticipation rejection, but fails to explicitly disclose that the amount of the polyoxyalkylene alkyl ether is 0.03 wt% or more and 0.50 wt% or less.
However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the amount of the polyoxyalkylene alkyl ether in the nanocarbon ink based on routine experimentation and the disclosure of Toguchi (see para. 0023, 0036: obtain good dispersion state with as low an amount of addition of dispersion agent as possible).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 4-5, since Toguchi teaches the nanocarbon ink according to claim 1, a person having ordinary skill in the art would reasonably expect the ink taught by Toguchi to have an absorbance of 0.2 or more [claim 4] and 2.2 or less [claim 5] at a wavelength of 310 nm when an optical path length is 10 mm. If different results are achieved, it must be due to limitations that are not currently claimed. See MPEP 2112.01 II. Alternatively, one of ordinary skill in the art would be motivated to modify the concentration of single-walled carbon nanotubes to arrive at the claimed absorbance (see present specification at para. 0020) based on routine experimentation and without undue burden. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. See MPEP 2144.05.
As to claim 8, Toguchi teaches the nanocarbon ink according to claim 1, but fails to explicitly disclose that a purity of semiconducting single-walled carbon nanotubes is 95% or more. However, one of ordinary skill in the art would be motivated to discover the optimum or workable ranges for the purity of semiconducting SWNTs based on routine experimentation, and without undue burden, based on the disclosure of Toguchi (for example, see para. 0054: it is preferable to limit the amount of CNTs having a metallic property in a dispersion film application, i.e. increase the amount of SWNTs have a semiconductor property (metallic is the other SWNT property)). See MPEP 2112.01 II and 2144.05.
As to claim 9, Toguchi is silent on the claimed property of “zeta potential”. However, the nanocarbon ink taught by Toguchi would necessarily possess the claimed property in view of the substantially identical composition (in this case, an ink comprising SWNTs, solvent and polyoxyethylene alkyl ether). See MPEP 2112.01.


Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 11, 2022